Case 2:20-cr-00175-MRH Document 19-5 Filed 07/22/20 Page 1 of 2

Ch 20-175

CRIMINAL CASE INFORMATION SHEET
UNDER SEAL |
Pittsburgh x Erie . Johnstown

Related to No. Judge

 

 

(All criminal prosecutions arising out of the same criminal transaction or series of transactions are -
deemed related).

CATEGORY: 1. Narcotics and Other Controlled Substances

la. __ Narcotics and Other Controlled Substances’
(3 or more Defendants)

2. ____ Fraud and Property Offenses

2a. _ Fraud and Property Offenses

(3 or more Defendants)

 

3 Crimes of Violence

4, __ Sex Offenses _

5, Firearms and Explosives

6 Immigration

7 X° All Others .
Defendant’s name: DEVIN MONTGOMERY
Is Indictment waived: Yes’ x No
Pretrial Diversion: . Yes X No
Juvenile proceeding: Yes | xX No
Defendant is: xX Male Female
Superseding Indictment or Information Yes — Xx No

Previous case number:

 

If superseding, previous case was/will be:

Dismissed on defendant’s motion

Dismiss on governments’ motion

 

 

After appellate action
Other (explain)
County in which first offense cited .
occurred: — - Allegheny
Previous proceedings before - |
Magistrate Judge: Maureen P. Kelly
Case'No. : - . 20-1369

PLEASE INCORPORATE MAGISTRATE CASE WITH CRIMINAL CASE
Case 2:20-cr-00175-MRH Document 19-5 Filed 07/22/20 Page 2 of 2

Date arrested or date continuous U.S.
custody began: oe

Defendant:. —
Name of Institution:

Custody is on:

Detainer filed:
Date detainer filed: ©
| Total defendants:
Total counts:
Data below applies to defendant No.:

Defendant’s name:

COUNT U.S. CODE

JI 18 U.S.C. § 844(f)(1)
2 18 U.S.C. §§ 2 and 2113(a)
(second paragraph)

 

is in custody X__ is not in custody

 

this charge another charge

another conviction

 

 

State Federal
yes . no
2
2
1.
DEVIN MONTGOMERY
OFFENSE | FELONY »
Malicious Destruction or Damage By Fire x

to Vehicle of Organization Receiving
Federal Financial Assistance
Bank Burglary x

I certify that to the best of my knowledge the above entries are true and correct.

JUL 22 2020

 

DATE:

/s/ Shaun E. Sweeney
SHAUN E. SWEENEY
Assistant U.S. Attorney
PA ID No. 53568

 
